Exhibit 99.1 Investor Contact: John Morgan (859) 232-5568 jmorgan@lexmark.com Media Contact: Jerry Grasso (859) 232-3546 ggrasso@lexmark.com Lexmark reports first quarter results LEXINGTON, Ky.,April 21, 2009–Lexmark International, Inc. (NYSE: LXK) today announced financial results for the first quarter of 2009. First quarter revenue was $944 million, down 20 percent compared to revenue of $1.18 billion last year as weak global economic conditions negatively impacted demand for both hardware and supplies. Earnings Per Share 1Q09 1Q08 GAAP $ 0.75 $ 1.07 Restructuring-related charges & project costs 0.14 0.09 Non-GAAP $ 0.89 $ 1.16 First quarter GAAP earnings per share were $0.75. Excluding $0.14 per share for restructuring-related activities, earnings per share for the first quarter of 2009 would have been $0.89. First quarter 2008 GAAP earnings per share were $1.07. Earnings per share for the first quarter of 2008 would have been $1.16 excluding $0.09 per share for restructuring-related activities. “While EPS were above our expectation in the quarter, market conditions continue to negatively impact both Lexmark and the overall distributed printing market,” said Paul J. Curlander, Lexmark chairman and chief executive officer. “Despite this, we are continuing to execute well on our key strategic initiatives to reach higher page generating segments of the market and to strengthen the company during this economic downturn. “During the quarter we made good progress on our cost and expense reduction initiatives.
